Hill, J.
“It may be now considered as settled that this court will not, under any circumstances, reverse a judgment granting a first new trial, whether the grant be general upon all the grounds of the motion or special upon one or more grounds only, or whether it be upon a ground which involves questions of evidence or upon a ground which involves *354purely questions of law; unless it be made to appear that no other verdict than the one rendered could possibly have been returned under the law and facts of Ore case. Unless the case can be brought within the exception just stated, it is useless for parties to bring before this court the judgment of a trial judge granting a first new trial.” Weinkle v. Brunswick & Western Railroad Co., 107 Ga. 367, 368 (33 S. E. 471). And, see to the same effect, Macon Consolidated Street R. Co. v. Jones, 116 Ga. 351 (42 S. E. 468) ; Mock v. Savannah & Statesboro Ry. Co., 122 Ga. 385 (50 S. E. 121) ; New v. Southern Ry. Co., 136 Ga. 778 (71 S. E. 1104); Parks v. Stevens, 21 Ga. App. 180 (94 S. E. 60) ; Civil Code (1910), § 6204. Accordingly, under the evidence the trial judge did not err in the first grant of a new trial in the case.
No. 9092.
February 15, 1933.
John C. Parker and Clifford E. Hay, for plaintiffs.
Tiius & Delete, for defendant.

Judgment affirmed.


All the Jxistiees concur.